      Case 5:20-cv-00965-TJM-DJS Document 21 Filed 08/11/21 Page 1 of 1

                  UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF NEW YORK



                         JUDGMENT IN A CIVIL CASE

Matthew Brent Mcdougal
           Plaintiff(s)
      vs.                               CASE NUMBER: 5:20-cv-965 (TJM/DJS)

Commissioner of Social Security
          Defendant(s)


Decision by Court. This action came to trial or hearing before the Court. The issues
have been tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED: The parties stipulate that the Commissioner's final
decision be reversed and that this action be remanded to the Commissioner for further
administrative proceedings pursuant to the fourth sentence of 42 U.S.C. Section 405(g).
Upon remand, Plaintiff will be given the opportunity for a de novo hearing and a new
decision will be issued. IT IS SO ORDERED.

All of the above pursuant to the order of the Honorable Thomas J. McAvoy, dated the
11th day of August, 2021.


DATED: August 11, 2021




                                              s/Kathy Rogers
                                              Deputy Clerk
